DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Charney on 3/18/21.

The application has been amended as follows utilizing the claims filed on 12/30/20: 

Claim 1 
at line 2 after “one marker” insert –[configured to be]–
at line 12 after “three markers are” insert –[configured to be]–

Claim 2
Claim 5 at line 2 after “transverse member” delete –[[extending]]– and insert –[configured to extend]– 

Claim 9 at line 2 after “bottom surface contours” delete –[[that]]– and insert –[configured to]– 


Claim 26 at line 2 after “said contours” insert –[are configured to]– 

Claim 29 at line 2 after “bottom surface contours” insert –[are configured to]– 


Claim 31 at line 2 after “one marker” insert –[configured to be]–

Claim 32 at line 2 after “marker is” insert –[configured to be]–


Claim 34 at line 2 after “transverse member” delete –[[extending]]– and insert –[configured to extend]– 

Claim 38 at line 2 after “bottom surface contours” delete –[[that]]– and insert –[configured to]– 


Claim 46
Claim 48 at line 2 after “contours” insert –[are configured to]– 

Key: [[text]] = deleted text; [text] = inserted text



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  were provided in the Notice of Allowance mailed on 1/14/21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/M.I.S./Examiner, Art Unit 3775            

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775